Citation Nr: 0712146	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-07 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for glaucoma, has been received.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1979 and from November 1981 to August 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by which the RO, inter alia, 
denied entitlement to the benefits sought herein.  

The RO previously denied service connection for glaucoma by 
an August 1995 rating decision that remained unappealed and 
became final.  See 38 C.F.R. § 20.1103 (2006).  In its 
present adjudication, the RO decided the claim, as sufficient 
new and material evidence had not been received.  A 
previously decided claim may not be reopened in the absence 
of new and material evidence.  Barnett v. Brown, 8 Vet. App. 
1, 4 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Regardless 
of RO action the Board is legally bound to decide the 
threshold issue of whether the evidence is new and material 
before addressing the merits of the claim.  Id.

The veteran indicated that he did not wish to appear for the 
travel Board hearing scheduled in connection with this case.  
Accordingly, the Board will proceed with consideration of the 
veteran's claims based on the evidence of record, as he has 
requested.  See 38 C.F.R. § 20.704(e) (2006).

In his February 2004 substantive appeal, the veteran 
indicates that he is seeking an increased rating for his 
service-connected right knee disability.  As this issue has 
not been procedurally developed, the Board is referring it to 
the RO for initial adjudication.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  

The issue of entitlement to an evaluation in excess of 10 
percent for service-connected headaches is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Bilateral carpal tunnel syndrome is not shown to be 
related to the veteran's active duty service.

2.  An unappealed August 1995 rating decision denied service 
connection for glaucoma based on a determination that such 
disability was not currently shown.

3.  Evidence received since the August 1995 denial of service 
connection for glaucoma does not tend to show that the 
veteran has a definitive diagnosis of glaucoma, does not bear 
directly and substantially on the specific matter under 
consideration, is cumulative or redundant, and is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome is not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

2.  The August 1995 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 1103 (2006).

3.  New and material evidence has not been received; and the 
claim of service connection for glaucoma may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

Further, VA must advise the veteran of what constitutes new 
and material evidence to reopen a service connection claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, in May 2002, October 2003, and March 2006 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claim and to submit any relevant evidence in his 
possession.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  In October 2003, the RO advised the veteran 
of what would constitute new and material evidence in his 
effort to reopen the claim of service connection for 
glaucoma, as mandated by the Court in Kent.  In March 2006, 
the RO advised the veteran of disability ratings and 
effective dates in accordance with the Court's holding in 
Dingess/Hartman.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA and private medical records.  He has also 
been afforded medical examinations in connection with his 
claims.  There is no indication that there is any outstanding 
medical evidence that has not been associated with the claims 
file.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Service Connection Bilateral Carpal Tunnel Syndrome 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

The service medical records do not reflect the presence of 
carpal tunnel syndrome.  

In May 1995, the veteran was afforded a VA general medical 
examination.  No carpal tunnel syndrome was diagnosed at that 
time.  

In August 2001, the veteran complained of left forearm 
numbness, and a provisional diagnosis of left carpal tunnel 
syndrome was made.  

On June 2002 VA medical examination, the veteran reported 
right carpal tunnel release in 1997, and left carpal tunnel 
release shortly thereafter.  The right hand had improved but 
not the left.  Upon review of the record and examination of 
the veteran, the examiner diagnosed severe carpal tunnel 
syndrome of the left wrist with X-ray studies pending.  

VA medical records dating after the June 2002 VA medical 
examination reflect left carpal tunnel syndrome and possible 
bilateral carpal tunnel syndrome.

The veteran might well believe that his carpal tunnel 
syndrome is related to service.  The Board cannot rely on the 
veteran's assertions, however, because the veteran is not 
shown to be competent to render medical opinions upon which 
the Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

None of the competent medical evidence indicates a nexus 
between the veteran's carpal tunnel syndrome and service.  
Absent such relationship, service connection for bilateral 
carpal tunnel syndrome must be denied.  38 C.F.R. § 3.303.  
The Board indeed observes that no carpal tunnel syndrome was 
shown in the year following service and that it does not 
appear to have been diagnosed till about 1997, several years 
after separation from service.  Again, because the veteran's 
carpal tunnel syndrome is not shown to be related to service, 
service connection for that claimed disability is denied.  
Id.

The preponderance of the evidence is against the claim in 
this instance because there is no competent medical evidence 
suggesting a connection between any current carpal tunnel 
syndrome and service.  As the preponderance of the evidence 
is against the veteran's claim, the benefit of the doubt rule 
is not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107.
New and Material Evidence Glaucoma 

The service medical records reveal suspected glaucoma on 
several occasions, but a definitive diagnosis was not made.  
On June 1995 VA eye examination, no glaucoma was found.  The 
examiner, indeed, indicated that the veteran was in excellent 
ocular health.  

By August 1995 rating decision, the RO denied service 
connection for glaucoma.  The veteran was sent notice of the 
denial the following month.  He did not, however, initiate an 
appeal, timely or otherwise.  See 38 C.F.R. §§ 20. 200, 
20.201, 20.202, 20.302 (2006) (detailing the procedures and 
time limitation for appealing adverse RO rulings to the 
Board).  

In September 2001, the veteran was seen at America's Contacts 
and Eyeglasses.  He was referred for evaluation of glaucoma 
due to his history of suspected glaucoma in previous years.  
The record does not reflect that the veteran sought any 
follow-up treatment.

By July 2002 rating decision, the RO declined to reopen the 
veteran's claim of entitlement to service connection for 
glaucoma, as sufficient new and material evidence had not 
been received.

August and October 2003 VA progress notes again reveal 
suspected glaucoma but no diagnosis thereof.

As noted above, the veteran's claim of service connection for 
glaucoma was previously denied in an August 1995 rating 
decision that became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  Despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

"New and material evidence" is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim. 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  [An amended version of 
38 C.F.R. § 3.156 applies only to petitions to reopen filed 
since August 29, 2001, and hence does not apply in the 
instant case.]

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations in mind, the Board must review all 
of the potentially relevant evidence that has been submitted 
by the veteran or otherwise associated with the claims file 
since the RO's final decision in August 1995.  The additional 
relevant evidence consists of a September 2001 document from 
America's Contacts and Eyeglasses indicating that evaluation 
for glaucoma was in order and 2003 VA progress notes 
reflecting suspected glaucoma with no actual diagnosis 
thereof.  After careful consideration of this evidence, the 
Board finds that it is not new and material as it does not 
contribute to a more complete disability picture.  See 38 
C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.  It is cumulative 
in that it reflects uncertainty regarding the presence of the 
claimed disability and presents no clear diagnosis thereof, a 
finding which was the basis for the original denial of the 
claim.

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim of service connection.  See, 
e.g., Gilpin, supra; Degmetich, supra.

In making this determination, the Board has considered 38 
U.S.C.A. § 5107(b); but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence as to warrant a favorable decision.


ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.

No new and material evidence having been received, the appeal 
to reopen the claim of service connection for glaucoma is 
denied.


REMAND

The evidence reflects that the veteran's headaches were last 
comprehensively examined in June 2002, some five years ago.  
The report of a December 2003 VA psychiatric examination 
reflects that his spouse reported that he had daily 
incapacitating headaches and in his substantive appeal, 
received in February 2004, the veteran reported migraines, 
which required bed rest two to three times per month.  Thus, 
a VA medical examination to determine the nature of the 
veteran's service-connected headache disorder is essential.  
VA's statutory duty to assist includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

In addition, to ensure that the record is complete, the RO 
must associate with the claims file all VA clinical records 
from the VA Medical Center (MC) in Columbia, Missouri dated 
from September 2, 2003 to the present.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate with the claims file all 
clinical records from the Columbia VAMC 
dated from September 2, 2003 to the 
present.

2.  Schedule a VA medical examination to 
determine the nature and severity of the 
veteran's service-connected headache 
disorder.  All symptoms and manifestations 
should be described in detail.  As well, 
the examiner should indicate whether the 
veteran suffers from prostrating attacks 
and, if so, their duration and frequency.  
The claims file should be reviewed in 
conjunction with the examiner and the 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  A rationale for all 
conclusions should be provided.

3.  Then, following completion of any 
indicated development, undertake to review 
the veteran's claims for increase.  If 
indicated, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given an opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


